Dismissed and Memorandum Opinion filed February 21, 2008







Dismissed
and Memorandum Opinion filed February 21, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00961-CV
____________
 
LADY SONIA MARIE McMORRIS d/b/a
TIGRIS BLANCA, Appellant
 
V.
 
DON BALLARD, TWC, Appellee
 

 
On Appeal from the 80th District
Court
Harris County, Texas
Trial Court Cause No.
2006-50758
 

 
M E M O R
A N D U M   O P I N I O N




According
to information provided to this court, this is an appeal from a judgment signed
October 19, 2007.  The record in this appeal was due December 19, 2007.  The
court reporter notified this court that no record was taken in this case.  No
clerk=s record has been filed.  The Harris
County District Clerk=s office informed this court that although appellant had
filed a pauper=s affidavit, the trial court denied appellant=s request to proceed as a pauper on
November 30, 2007.  The Harris County District Clerk=s office also informed the court
appellant did not make arrangements to pay for the record, and appellant did
not respond to its request for a deposit.  
On
January 18, 2008, notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant has not provided this court with proof of payment for the
record or responded to this court=s notice. 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 21, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.